Landis, Judge:
I concur in the result.
However, I question the basis of Judge Richardson’s reversal which is put on the ground there was no competent, credible evidence to rebut the presumptively correct appraised statutory export value predicated upon the prices at which “similar” merchandise was sold for export to the United States.
*668The trial judge had found for appellee-importer on its appeal for reappraisement holding it had proved on an export value basis the prices at which the imported merchandise (“such” merchandise in the vernacular of the export value statutory definition) was invoiced and entered fairly reflected the market value to a selected purchaser. Cf. United States v. Joseph Tanous, 53 CCPA 129, C.A.D. 889 (1966); Kobe Import Co. v. United States, 42 CCPA 194, 198, C.A.D. 593 (1955). Assuming the record supports the values found by the trial judge for “such” merchandise, I am doubtful that under section 402, as amended, Judge Richardson’s above-mentioned finding as to the existence of evidence of “similar” merchandise is sufficient to upset the trial judge’s finding for appellee-importer on the 'basis of “such” merchandise. Cf. United States v. F. W. Myers & Co., Inc., 63 Cust. Ct. 706, 716, A.R.D. 264, 306 F. Supp. 1396 (1969).
Nonetheless, in reviewing the record, I am hesitant to accept appellee-importer’s theories behind the so-called “advertising allowances” - “made in cooperation with customers”; the so-called “reserve for bad debts included in the prices to such markets”; and the so-called “nuisance expenses” - “related to limited quantity sales” recited in exhibit 17, without some further proof that, aside from theory, the items are acceptable in the accounting practice of fixing cost-price relationships. Not, therefore, being satisfied that the proofs substantially establish that the invoice and entered prices of the imported merchandise fairly reflect the market value to a selected purchaser at wholesale in the ordinary course of trade, I concur in the result.